DETAILED ACTION
Claims 1, 5 and 7-15 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) bacteriophages which are disclosed by the instant specification as being isolated from environment samples; thus, the phages are not markedly different from their naturally occurring counterparts and possess the same genetic information; see p. 10 and p. 22 of the specification which describes the isolation of phages. This judicial exception is not integrated into a practical application because the use of a naturally occurring correlation (e.g. treating and killing bacteria via the lytic activity of a bacteriophage) is merely data gathering steps and do not add a meaningful limitation to the claimed methods. Also note that a composition further comprising a pharmaceutically acceptable carrier encompasses water; see p. 22 of the specification indicating that the sample is from environmental water. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because use of a pharmaceutically acceptable carrier (e.g. water), different PFU of phage (diluting and concentrating phage), etc. are considered routine and well-understood preparations in the art. It is further noted here that the specification fails to indicate that the different bacteriophages are derived from different and distinct environments
Claim Rejections - 35 USC § 112, 1st para, WD
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
The claims are directed to (in part): a composition comprising at least one bacteriophage wherein the bacteriophage have a genome comprising a nucleotide sequence of any one of SEQ ID NO: 1-7 or a sequence having at least 90% identity thereto. See claim 21 used as a representative claim.
Structurally, the claims are directed to a genus of compositions comprising one or more bacteriophages wherein the phages may comprise up to a 10% difference compared to the sequences set forth by SEQ ID NO: 1-7; see at least claim 1. Note that as claimed, the bacteriophage may comprise different combinations of mutations, including deletions, at any position(s) of the genome.
Functionally, however, the claims indicate that the bacteriophages possess the following functional properties: lytic activity against P. aeruginosa including against antibiotic-resistant strains; lytic against more than 90% of all bacterial strains of the LMG collection; and successful methods of treatments, including infection of the respiratory tract and modifying the microflora of an animal.
The specification does not provide adequate written description which would support the claimed genus of different sequences. For example, it is not clear as to which positions would tolerate an amino acid change, including substitutions, deletions and/or insertions, so that the required functional properties would be maintained. Further, the specification is silent in view of any mutations of the phage genome(s) which would be correlated to the different functional properties as instantly claimed.
See prior art reference by Drulis-Kawa (2012, cited by the IDS) which describes several crucial steps of lytic phages in its specific ability to kill bacteria, including adsorption to a specific receptor, injection of genetic material, redirection of host metabolism to phage DNA replication and phage protein synthesis, assembly and packing of phage particles and bacterial cell lysis and phage progeny release; see p. 700, col. 2. 
It has been well known that minor structural differences even among structurally related compounds or compositions can result in substantially different biological or pharmacological activities.  It is known in the art that the substitution of some amino acids within the protein sequence may cause the loss of function of the protein. Thus, the large number of sequences encompassed by the current claims may or may not be effective in maintaining the lytic activity against P. aeruginosa including against antibiotic-resistant strains; lytic against more than 90% of all bacterial strains of the LMG collection; and successful methods of treatments, including treatment of infection of the respiratory tract and modifying the microflora of an animal. Separately, such genus of different sequences may or may not successfully perform the different stages of the lytic cycle (as taught by Drulis-Kawa). See the following publications that support this unpredictability (Baker et al., Protein Structure Predication and Structural Genomics, Science (2001) Vol. 294, No. 5540, pages 93- 96; Attwood, T.  The Babel of Bioinformatics, Science (2000) Vol. 290, no. 5491, pages 471-473). The skilled artisan cannot envision the detailed structure of a genus of compounds that are contemplated in the invention.  Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the structures disclosed in the as-filed specification.  Thus, in view of the reasons set forth above, one skilled in the art at the time the invention was made would not have recognized that applicant was in possession of the claimed invention as presently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Alemayehu et al. (MBio, 2012-cited by the IDS) and GenBank: GU815091.1 (2010-see attached form 892) and FM887021.1 (2011-cited by the IDS). 
The claims are directed to (in part): a composition comprising at least one bacteriophages having lytic activity against a P. aeruginosa strain, said at least one bacteriophage selected from bacteriophages having a genome comprising a nucleotide sequence of any one of SEQ ID NO: 1-7 or a sequence having at least 90% identity thereto; see instant claim 1.
Alemayehu describes a method of treating lungs using a composition comprising two bacteriophages in order to eliminate P. aeruginosa; see whole document, including title and p. 7, col. 2, para. 4 as well as instant claims 13-16 (in part). The author describes preparing the composition of bacteriophages in a phosphate buffer in a 1:1 mixture; see p. 7, last para. of col. 2, also describing the PFU/ml of the composition and instant claims 7 and 9-11 (in part). 
Alemayehu does not explicitly describe using a composition comprising at least one bacteriophages having a genome comprising at least a 90% identity to those sequences set forth by instant SEQ ID NO: 1-7, including SEQ ID NO: 1 and 2; see claims 1. The author does not explicitly express the functional limitation as set forth by claim 8 or the PFU of each bacteriophage as set forth by claim 11.
GU81591.1 provides a sequence which comprises 97% identity to that of instant SEQ ID NO: 1.
FM887021.1 provides a sequence which comprises 97% identity to that of instant SEQ ID NO: 2.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare/use the composition described by Alemayehu and further incorporate other P. aeruginosa bacteriophages, including those identified as GU81591.1 and/or FM887021.1. One would have been motivated to do so for the advantage of preparing/using a bacteriophage or cocktail of bacteriophages in order to successfully eliminate P. aeruginosa.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the PFU of the bacteriophages in the composition. One would have been motivated to do so for the gain of optimizing the composition according to intended use or desired results; for example, eliminating a high concentration of P. aeruginosa in contrast to a low concentration of bacteria.
There would have been a reasonable expectation of results given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, preparing a composition for the treatment of lungs, using characterized bacteriophages, modifying PFU for optimal treatment, etc.
The invention as a whole was clearly prima facie obvious for one of ordinary skill in the art at the time the invention was made.
Note that claim 8 is directed to functional limitations of the claimed composition. Because the art meets the structural limitations, the functional limitations must also be met. See MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.
The claims are not free of the prior art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10898530. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising a bacteriophage comprising the sequences set forth by instant SEQ ID NO: 1 and 2 (also SEQ ID NO: 1 and 2 of the ‘530 patent) and a pharmaceutically acceptable excipient or carrier. Further, both sets of claims are directed to methods of using said compositions in treating an infection, including the respiratory tract or lung, modifying the microflora of a mammal and decontaminating a material. Thus, the claims of the ‘530 patent anticipate the instant claims.
Claims 1, 5 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10260051 and 10077431. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising a bacteriophage comprising the sequence set forth by instant SEQ ID NO: 1 (also SEQ ID NO: 1 of the ‘051 and ‘431 patents) and a pharmaceutically acceptable excipient or carrier. Further, both sets of claims are directed to methods of using said compositions including treating an infection, including the respiratory tract or lung, modifying the microflora of a mammal and decontaminating a material (see the claims of the ‘051). Thus, the claims of the patents anticipate the instant claims.
Conclusion
No claims are allowed at this time.
It is noted that the prior art does not teach the sequences set forth by SEQ ID NO: 1 and 2 with 100% identity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648